                        Case 20-13785-mdc                     Doc 25            Filed 12/07/20 Entered 12/07/20 08:02:27                                              Desc Main
                                                                                Document     Page 1 of 9



  Fill in this information to identify the case:
 Debtor!                  TARA                  N                          BEVIER
                          First Name            Middle Name                Last Name
 Debtor2                 KEVIN                  C                          BE VIER
 (Spouse, if filling)    First Name             Middle Name                Last Name

 United States Bankruptcy Court for the: EASTERN District of PENNSYLVANIA

Case number              20-13785-MDC-7
(lfknown)



Official Form 42 7
Cover Sheet for Reaffirmation Agreement                                                                                                                                        12/15
Anyone ¥tho is a~~ to a reaffirmation agreement may fill out and file this form. Fill it out completely, attach it to the reaffirmation agreement, and file
the documents \\\thin the time set under Bankruptcy Rule 4008.

                        Explain the Repayment Terms of the Reaffirmation Agreement
1. Who is the creditor?                Exeter Finance LLC
                                       Name of the creditor
 2. How much is the debt?              On the date that the bankruptcy case is filed                                  $22 065.15
                                       To be paid under the reaffirmation agreement                                   $22.065. I 5
                                       subje=t to the tem:s of the re:if!inred pre-petition loan docu!mlts. Pay-off as of 09/20/2020

                                       ~ per month for          62 months (if fixed interest rate) or until paid as per the tetms of the reaffmned pre-petition loan document
                                       (on the maturity date. all outstanding amounts owed under this reaffirmation agreement shall be immediately due and payable). *See
                                       additional terms at end of co\er sheet, if aRJlicable.
 3. 'What ls the Annual        Before the bankruptcy case was filed
     Percentage Rate (APR) of Under the reaffirmation agreement                                                                                                      l8J Fixed Rate
     Interest? (See Bankruptcy                                                                                                                                       0   Adjustable Rate
     Code § 524(k)(3)(E).)
 4. Does collateral secure the         D No
    debt?                              IZ] Yes.        Describe the collateral. 2019 MITSUBISHI Outlander              Sport Utility 4D ES 2WD I4 VIN: JA4AP3AU3KU036080
                                                       Current market value $ I 6 900. 00

 5. Does the creditor assert           ~ No
    that the debt is     O Yes. Attach an explanation of the nature of the debt and the basis for contending that the debt is nondischargeable.
L~n~o~n~di~·s::ch~a~r!!~,.~ea~b~le:,:?~------------:-:-:-:--:---:;--:;-:;----:-----
                                                                     dJ                     Income and expenses stated on the reamnnation agreement
  6. Using information from             IncomeandexpensesreportedonScheduleslan    5434.14                                                                                     5434.14
      Schedule I: Your Income           6a. Coirbincd monthly incorrc from line $,_ __ _ _ _                            6e. Monthly incorrc from all sources after       $,_ _ _ _ __
                                                                                                                             payroll deductions
      (Official Fenn 1061) and               12 of Schedule 1                                                                                                              s    6818.55
      Schedule J: Your Expenses                                                                 S 6818.55
                                        6b . Monthly expenses from line 22c of                                          6f. Monthly expenses
      (Official Form 1061), fill in
                                             Schedule J
      the amounts.                                                                                                                                                         S,_ _ _ __
                                                                                                $,_ _ _ __              6g. Monthly paym:nts on all reaffinn:d
                                        &;. Monthly     paym:nts on all reaffmred                                           debts not included in nnnthly
                                              debts not listed on Schedule J                                                  expenses
                                                                                                                                                                          S -1384.41
                                                                                               S -1384.41                6h. Present net monthly income
                                         6d. Scheduled net monthly income
                                                                                                                              Subtract lines 6f and 6g from 6e.
                                             &ibtract lines 6b and 6c from 6a.                                                If the total is less than 0, put the
                                              If the total is less than 0, put the nurrber
                                                                                                                              nutrber in brackets.
                                              in brackets.




                                                                                                                                                                                           Pagel
                                                                              Cover Sheet for Reaffirmation Agreement
     Official Form 427
                Case 20-13785-mdc                        Doc 25          Filed 12/07/20 Entered 12/07/20 08:02:27                                      Desc Main
                                                                         Document     Page 2 of 9


  Debtor I             T ARA                  N                       REVTER
                       First Name             Middle Name             Last Name                                                       Case number (if known) 20-13 785-MDC-7



  7. Are the income amounts            • No
     on lines 6a and 6e
     different?
                                       • Yes.            Explain why they arc different and complete line IO. _ _ __ _ _ _ _ __ _ _ _ __


 8. Are the expense amounts            ~No
      on lines 6b and 6f
                                       D Yes.           Explain why they are different and complete line 10. _ _ _ _ _ _ _ _ _ _ _ _ __
      different?

 9. Is the net monthly income
      in line 6h less than 0?
                                       • No
                                       ~Yes.            A presumption of hardship arises (unless the creditor is a credit wlion).
                                                        Explain how the debtor will make monthly payments on the reaffrrmed debt and pay other living expenses.
                                                        Complete line I 0.
                                                          Debtor w ill endeavor to make payments as they come due by limiting expenditures .
                                                            Debtor's co-signer is her fa ther who is not a debtor.

 10. Debtor's Certification
     about lines 7-9                   I certify that each explanation on lines 7-9 is true and correct.

     If any answer on lines 7-9 is
     Yes, the debtor must sign
     here.

     If all the answers on lines 7-9
     are No, go to line 11.

 11. Did an attorney represent
     the debtor in negotiating         [Boyes.
     the reaffirmation                                      s the attorney executed a declaration or an affidavit to support the reaffirmation agreement?
     agreement?




                   Sign Here

\Vhoever fills out this fonn must sign here.          I certify that the attached agreement is a true and correct copy of the reaffirmation agreement ben~en
                                                      the       ·es Iden · ed on this Cover Sheet for Reaffirmation Agreement

                                                                , ~&                                                        11/5/2020
                                                                                                                         - ---,MM/D
                                                                                                                               ;,;-a=D
                                                                                                                                     :::c/YYYY~
                                                                                                                                            =--


                                                      Printed Name

                                                      Check one:

                                                      IB Debtor or Debtor's Attorney
                                                      D Creditor or Creditor's Attorney



l *Additional Terms:

This form 427 has been modified by ATS in conformance with FED. R. RA..NKR. P. 4008 and compliance with 11 U. S.C. § 524(c) . This Form 427, as modified, is
substantially similar to Official Form 427.




Official Fonn 427                                                   Cover Sheet for Reaffirmation Agreement                                                         Page 2
        Case 20-13785-mdc               Doc 25        Filed 12/07/20 Entered 12/07/20 08:02:27                     Desc Main
                                                      Document     Page 3 of 9


 Form 2400A (I 2/ 15)                                                                                                      Page 3


                                                                           Check one.
                                                                           ~    Presumption of Undue Hardship
                                                                           D    No Presumption of Undue Hardship
                                                                           See Debtor's Statement in Support ofReaffirmation,
                                                                           Part U below, to determine which box to check.



                              UNITED STATES BANKRUPTCY COURT
                                FOR THE EASTERN DISTRICT OF PENNSYLVANIA



In re          TARAN BEVIER                                                                 Case No.   20-13785-MDC-7
               KEVIN C BE VIER
                               Debtor(s)                                                    Chapter    7



                                            REAFFIRMATION DOCUMENTS
                                                Name of Creditor: Exeter Finance LLC

                                           D Check this box if Creditor is a Credit Union

PART!. REAFFIRMATION AGREEMENT

Reaffirming a debt is a serious financial decision. Before entering into this Reaffirmation Agreement, you must
review the important disclosures, instructions, and definitions found in Part Vofthis form.


A Brief description of the original agreement being reaffirmed: Automobile


B. AMOUNT REAFFIRMED: $22,065 .15

         The Amount Reaffirmed is the entire amount that you are agreeing to pay. This may include unpaid principal, interest,
         and fees and costs (if any) arising on or before I 0/01/2020, which is the date of the Disclosure Statement portion of
         this form (Part V).

         See the definition of "Amount Reaffirmed" in Part V. Section C below.


C. The ANNUAL PERCENTAGE RATE applicable to the Amount Reaffirmed is il..QQQ¾.

         See definition of "Annual Percentage Rate" in Part V. Section C below.

         This is a (check one) rg) Fixed rate     D   Variable rate


If the Joan has a variable rate, the future interest rate may increase or decrease from the Annual Percentage Rate disclosed here.
        Case 20-13785-mdc                    Doc 25        Filed 12/07/20 Entered 12/07/20 08:02:27                                    Desc Main
                                                           Document     Page 4 of 9


   Form 2400A, Reaffirmation Documents
                                                                                                                                                Page4

  D. Reaffirmation Agreement Repayment Terms (check and complete one):
          18]
                 $54 7 .15 per month for fil. months starting on October 12 2020 .

          0   Dtescribe repayment tenns, including whether future payment amount(s) may be different from the initial payment
          amoun .



 E. Describe the collateral, if any, securing the debt:


                Description:                  2019 MITSUBISHI Outlander Sport Utilitv 4D ES 2WD I4                     VIN:
                                              JA4AP3AlJ3KU036080
                Current Market Value          $16,900.00


F. Did the debt that is being reaffinned arise from the purchase of the collateral described above?

          !8l Yes.   What \1\/aS the purchase price for the collateral?                        $23,8 I 0.90
          D No.      What was the amount of the original loan?                                 s- - - -- - -

G. Specify the changes made by this Reaffim1ation Agreement to the most recent credit terms on the reaffirmed debt and any
related agreement:



                                                           Terms as of the                         Terms After
                                                        Date of Bankruptcy                        Reaffinnation
         Balance due (including fees
         and costs)                                              $22,065 .15                         $22,065.15
         Annual Percentage Rate                                     llJ)_Q.Q_%                         ~%
         Monthly Payment                                             $547 .15                           $547.IS


Unless othernise changed in this reaffirmation agreement, 1 (we) reaffirm aJJ other terms and conditions of the credit agreement. Any
changes to the credit agreement contained in this reaffirmation agreement will not be effective if this reaffirmation agreement is
rescinded or disapproved by the court.


The terms stated herein are contingent upon the execution and filing of the reaffirmation agreement prior to the discharge or, if applicable, approval
of the reaffirmation agreement by the cow-t. Any loan ex-tensions, modifications, late payments, payments to principal or other accrnals of interest
may alter the contractual paid in full date or fmal payment amount otherwise set forth in this reaff!llllation agreement or the reaffmnation
agreement cover sheet.


H.0 Check th.is box if the creditor is agreeing to provide you with additional future credit in c~nnection with thi~
       Reaffirmation Agreement. Describe the credit limit, the Annual Percentage Rate that applies to future credit and any
       other terms on future purchac;es and advances using such credit:
Case 20-13785-mdc   Doc 25   Filed 12/07/20 Entered 12/07/20 08:02:27   Desc Main
                             Document     Page 5 of 9
     Case 20-13785-mdc                 Doc 25      Filed 12/07/20 Entered 12/07/20 08:02:27                       Desc Main
                                                   Document     Page 6 of 9



 Fonn 2400A, Reaffirmation Documents                                                                                       Page 6


PART ID. CERTIFICATION BY DEBTOR(S) AND SIGNATURES OF PARTIES

I hereby certify that:

         ( 1) I agree to reaffirm the debt described above.
         (2) Before signing this Reaffinnation Agreement, J read the terms disclosed in this Reaffirmation Agreement (Part I)
              and the Disclosure Statement, Instructions and Definitions included in Part V below;
         (3) The Debtor's Statement in Support of Reaffirmation Agreement (Part II above) is true and complete;
         (4) I am entering into this agreement voluntarily and am fully informed of my rights and responsibilities; and
         (5) I have received a copy ohhis completed and signed Reaffirmation Documents form.


SIGNATIJRE(S) (If this is a joint Reaffirmation Agreement, both de~tors must sign.):

 Date:                                                 Signature:


 Date:                                                 Si        atur~XXXXXXXXXXXXXXXXXXXXXXXXXXXX:XXX
                                                            gn       xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx


Reaffir mation Agreement Terms Accepted by Creditor:

 Creditor                                                               AIS Portfolio Services, LP
                   Exeter Finance LLC                                   45 I 5 N Santa Fe Ave
                                                                        Oklahoma City, OK 73118

         Amitkumar SharmaPrint Name                                     Address
                   AIS Portfolio Services, LP Bankruptcy
                   Servicer for
                   Exeter Finance LLC                                                                                  12/07/2020
                            Print Name of Representative                                Signature                         Date


PART IV. CERTIFICATION BY DEBTOR'S ATTORNEY (IF ANY)
         To be filed only   if the attorney represented the debtor during the co urse of negotia1ing this agreement.
I hereby certify that: (1) this agreement represents a fully infonned and voluntary agreement by the debtor; (2) this agreement
does nol impose an W1due hardship on the debtor or any dependent of the debtor; and (3) I have fully advised the debtor of the
legal effect and consequences of this agreement and any default W1der this agreement.


BXXA presumption of undue hardship has been established with respect to this agreement. In my opinion. however, the debtor
     is able to make the required payment.

Check box, if the presumption of undue hardship box is checked on page I and the creditor is not a Credit Union.

Date 11 /9/2020                          Signature of Debtor's Attorney:    ~r) N           Lif<,w:
                                         Print Kame of Debtor's Attorney: RICHARD N LIPOW
     Case 20-13785-mdc                Doc 25       Filed 12/07/20 Entered 12/07/20 08:02:27                           Desc Main
                                                   Document     Page 7 of 9



 Form 2400A, Reaffirmation Documents                                                                                          Page 7

PART V. DISCLOSURE STATEMENT AND INSTRUCTIONS TO DEBTOR(S)
Before agreeing to reaffirm a debt, review the terms disclosed in the Reaffirmation Agreement (Part I above) and
these additional important disclosures and instructions.

Reaffirming a debt is a serious financiaJ decision. The law requires you to take certain steps to make sure the decision is in
your best interest. If these steps, v.,nich a.re detailed in the Instructions provided in Part V, Section B below, are not completed,
the Reaffirmation Agreement is not effective, even though you have signed it.

A            DISCLOSURE STATEMENT
     1.      What are your obligations if you reaffirm a debt? A reaffirmed debt remains your personal legal obligation.
             Your reaffirmed debt is not discharged in your bankruptcy case. 1hat means that if you default on your reaffirmed
             debt after your bankruptcy case is over, your creditor may be able to take your property or your wages. Your
             obligations will be determined by the Reaffirmation Agreement, which may have changed the terms of the original
             agreement. Jfyou are reaffirming an open end credit agreement, that agreement or applicable law may permit the
             creditor to change the terms of that agreement in the future under certain conditions.

     2.      Are you required to enter into a reaffirmation agreement by any law? No, you are not required to reaffirm a
             debt by any law. Only agree to reaffirm a debt if it is in your best interest. Be sure you can afford the payments that
             you agree to make.

     3.      What if your creditor has a security interest or lien? Your bankruptcy discharge does not eliminate any lien
             on your property. A 'hen" is often referred to as a secw-ity interest, deed of trust, mortgage, or security deed. The
             property subject to a lien is often referred to as collateral. Even if you do not reaffirm and your personal liability
             on the debt is discharged, your creditor may still have a right under the lien to take the collateral if you do not pay
             or default on the debt. If the collateral is personal property that is exempt or that the trustee has abandoned, you
             may be able to redeem the item rather than reaffirm the debt. To redeem, you make a single payment to the
             creditor equal to the current value of the collateral, as the parties agree or the court determines.

     4.      How soon do you need to enter into and file a reaffirmation agreement? If you decide to enter into a
             reaffirmation agreement, you must do so before you receive your discharge. After you have entered into a
             reaffirmation agreement and all parts of this form that require a signature have been signed, either you or the
             creditor should file it as soon as possible. The signed agreement must be filed with the court no later than 60 days
             after the first date set for the meeting of creditors, so that the court will have time to schedule a hearing to approve
             the agreement if approval is required.

     5.      Can yo u cancel the agreement? You may rescind (cancel) your Reaffirmation Agreement at any time before the
             bankruptcy court enters your discharge, or during the 60-day period that begins on the date your Reaffirmation
             Agreement is filed with the court, ,vhichever occurs later. To rescind (cance l) your Reaffirmation Agreement, you
             must notify the creditor that your Reaffirmation Agreement is rescinded (or canceled) . Remember that you can
             rescind the agreement, even if the court approves it, as long as you rescind \\~thi n the time allowed.

             Please send any Notice of Rescission of this Reaffirmation Agreement via physical & electronic mail to the
             following addresses for quicker processing:
             AIS Portfolio Services, LP
             45 l 5 N Santa Fe Ave
             Oklahoma City, OK 73 l l 8
             ecfnotices@ascensioncapitalgroup.com
     Case 20-13785-mdc            Doc 25      Filed 12/07/20 Entered 12/07/20 08:02:27                         Desc Main
                                              Document     Page 8 of 9



Form 2400A, Reaffirmation Documents                                                                                    Page 8



     6.   When will this reaffirmation agreement be effective?
          a. Jfyou were represented by an attorney during the negotiation of your reaffirmation agreement and
                     i. if the creditor is not a Credit Union, your Reaffirmation Agreement becomes effective when it is
                     filed vvith the court unless the reaffirmation is presumed to be an undue hardship. If the Reaffirmation
                     Agreement is presumed to be an undue hardship, the court must review it and may set a hearing to
                     detennine whether you have rebutted the presumption of undue hardship.

                     ii. if the creditor is a Credit Union, your Reaffirmation Agreement becomes effective when it is
                     filed \.\~th the court.

          b. If you were not represented by an attorney during the negotiation of your Reaffirmation Agreement, the
          Reaffirmation Agreement will not be effective unless the court approves it. To have the court approve your
          agreement, you must file a motion. See Instruction 5, below. The court will notify you and the creditor of the
          hearing on your Reaffinnation Agreement. You must attend this hearing,at which time the judge will reviewyour
          Reaffirmation Agreement. If the judge decides that the Reaffirmation Agreement is in your best interest, the
          agreement will be approved and will become effective. However, if your Reaffirmation Agreement is for a
          consumer debt secured by a mortgage, deed of trust, security deed, or other lien on your real property, like your
          home, you do not need to file a motion or get court approval of your Reaffirmation Agreement.

     7.   What if you have questions about what a creditor can do? If you have questions about reaffinning a debt or
          what the law requires, consult with the attorney who helped you negotiate this agreement. If you do not have an
          attorney helping you, you may ask the judge to explain the effect of this agreement to you at the bearing to approve
          the Reaffirmation Agreement. When this disclosure refers to what a creditor "may" do, it is not giving any creditor
          pennission to do anything. The word "may" is used to tell you what might occur if the law permits the creditor to
          take the action.


B.        INSTRUCTIO!IIS

     1.   Review these Disclosures and carefully consider the decision to reaffirm. If you want to reaffirm, review and
          complete the information contained in the Reaffirmation Agreement (Part I above) . If your case is a joint case,
          both spouses must sign the agreement if both are reaffinning the debt.


     2.   Complete the Debtor's Statement in Support of Reaffirmation Agreement (Part II above). Be sure that you can
          afford to make the payments that you are agreeing to make and that you have received a copy of the Disc lo sure
          Statement and a completed and signed Reaffomation Agreement .


     3.   If you were represented by an attorney dm-ing the negotiation of your Reaffirmation Agreement, your attorney
          must sign and date the Ce1tification By Debtor's Attorney section (Part IV above) .


     4.   You or your creditor must file with the court the original of thi s Reaffirmation Documents packet and a completed
          Reaffirmation Agreement Cover Sheet (Official Bankruptcy Form 427).


     5.   Ifyou are not represented by an attorney, you must also complete and.file with the court a separate document
          entitled "Motion for Court Approval ofReaffirmation Agreement" unless your Reaffirmation Agreement is for
          a consumer debt secured by a lien on your real property, such as yo ur home. You can use Form 2400B to do
          this.
     Case 20-13785-mdc                Doc 25       Filed 12/07/20 Entered 12/07/20 08:02:27                             Desc Main
                                                   Document     Page 9 of 9



Form 2400A, Reaffirmation Documents                                                                                             Page 9


C.           DEFINITIONS

     l.      "Amount Reaffirmed" means the total amount of debt that you are agreeing to pay (reaffirm) by entering into this
             agreement. The amount of debt includes any unpaid fees and costs that you are agreeing to pay that arose on or
             before the date of disclosure, which is the date specified in the Reaffirmation Agreement (Part I, Section B
             above). Your credit agreement may obligate you to pay additional amounts that arise after the date ofthis
             disclosure . You should consult your credit agreement to determine whether you are obligated to pay additional
             amounts that may arise after the date of this disclosure.
     2.      "Annual Percentage Rate" means the interest rate on a loan expressed uuder the rules required by federal law.
             The annual percentage Rate (as opposed to the ''stated interest rate'') tells you the full cost of your credit including
             many of the creditor's fees and charges. You will find the annual percentage rate for your original agreement on
             the disclosure statement that was given to you when the loan papers were signed or on the monthly statements sent
             to you for an open end credit account such as a credit card.
     3.      "Credit Union" means a financial institution as defined in 12 U.S.C. § 461 (b )( I )(A)(iv). It is owned and
             controlled by and provides financial services to its members and typically uses words like "Credit Union" or
             initials like ''C,U." or "F.C.U." in its name .




"'This fonn 2400A has been modified by AIS Portfolio Services, LP in conformance with FED. R. BANKR. P. 4008 and compliance with 11
U.S.C. § 524(c). This Form 2400A. as modified, is substantially similar to Official Form 2400A.
